LOUIS J. CECI, J.
(dissenting). I would revoke Attorney Kells' license because of his unprofessional conduct.
It is difficult to comprehend how Attorney Kells' conversion of $9,000, when coupled with the other described misconduct, including his continuing to practice law while under suspension, warrants discipline any less severe than similar conversions of client funds previously considered by this court. I grant that there was no breach of trust in an attorney-client relationship here; however, the assignee of the client's claim most likely relied on Attorney Kells' professional participation in negotiating the assignment in order to settle its claims against the client. Accordingly, I dissent.